505 F.2d 475
164 U.S.App.D.C. 368
Consumers Union of United States, Inc., San Francisco Consumer Actionv.Board of Governors of Federal Reserve System
74-1620
UNITED STATES COURT OF APPEALS District of Columbia Circuit
11/27/74

1
D.C.D.C.


2
REMANDED*



*
 The judgment or order is accompanied by a Memorandum explanatory of the judgment.  Such memorandum is not included with the opinions of the Court that are printed, and it may not be cited in briefs or memoranda of counsel as precedents, under local rule